                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


 ASHLEY PIERRELOUIS, Individually
 and On Behalf of All Others Similarly
 Situated,
                                                      Case No. 18-cv-04473
                Plaintiff,
                                                      Hon. Jorge L. Alonso
                v.

 GOGO INC., MICHAEL J. SMALL,
 NORMAN SMAGLEY, BARRY
 ROWAN, and JOHN WADE,

                Defendants.


                        DECLARATION OF JEROME S. FORTINSKY

  I, JEROME S. FORTINSKY, declare as follows:

       I am a member of the firm of Shearman & Sterling LLP, which represents defendants

Gogo Inc. (“Gogo”), Michael J. Small, Norman Smagley, Barry Rowan, and John Wade in this

action. I have been admitted pro hac vice in this action, and I submit this declaration in support

of defendants’ Motion to Dismiss the Third Amended Complaint.

       1.      Attached hereto as Exhibit A is a true and correct copy of Gogo’s annual report

on Form 10-K for the year ended December 31, 2016, which was filed with the Securities and

Exchange Commission (the “SEC”) on February 27, 2017, and is referred to and quoted in

paragraphs 51-53, 55, 95 and 145-148 of the Third Amended Complaint.

       2.      Attached hereto as Exhibit B is a true and correct copy of Gogo’s annual report on

Form 10-K for the year ended December 31, 2017, which was filed with the SEC on February

22, 2018, and is referred to and quoted in paragraphs 222-224 of the Third Amended Complaint.
        3.      Attached hereto as Exhibit C is a true and correct copy of the edited transcript

published by Thomson Reuters Streetevents of Gogo’s first quarter 2018 earnings call, held on

May 4, 2018, which is referred to and quoted in paragraphs 24, 128-131 and 264 of the Third

Amended Complaint.

        4.      Attached hereto as Exhibit D is a true and correct copy of the edited transcript

published by Thomson Reuters Streetevents of Gogo’s fourth quarter 2017 earnings call, held on

February 22, 2018, which is referred to and quoted in paragraphs 20, 119, 121-124, 214, 216-220

and 263 of the Third Amended Complaint.

        5.      Attached hereto as Exhibit E is a true and correct copy of a press release issued by

Gogo on February 21, 2019, titled “Gogo Announces Fourth Quarter and Full-Year 2018

Financial Results,” which was filed with the SEC as Exhibit 99.1 to Gogo’s Form 8-K dated

February 21, 2019.

        6.      Attached hereto as Exhibit F is a true and correct copy of a media report cited at

paragraph 117 of the Third Amended Complaint, Mary Kirby, Air Canada enthusiastic about

Gogo 2Ku despite delayed installs, Runway Girl Network (June 1, 2018), which can be found at

https://runwaygirlnetwork.com/2018/06/01/air-canada-enthusiastic-about-gogo-2ku-despite-

delayed-installs/.

        7.      Attached hereto as Exhibit G is a true and correct copy of a media report cited at

paragraph 118 of the Third Amended Complaint, Jason Rabinowitz, Delta deepens involvement

in 2Ku MRO in face of reliability issues, Runway Girl Network (Feb. 27, 2018), which can be

found at https://runwaygirlnetwork.com/2018/02/27/delta-deepens-involvement-in-2ku-mro-in-

face-of-wi-fi-reliability-issues/.




                                                  2
       8.     Attached hereto as Exhibit H is a true and correct copy of a Statement of Changes

in Beneficial Ownership on SEC Form 4, which was filed with the SEC on behalf of Michael J.

Small on November 8, 2017.

       9.     Attached hereto as Exhibit I is a true and correct copy of the edited transcript

published by Thomson Reuters Streetevents of Gogo’s fourth quarter 2016 earnings call, held on

February 27, 2017, which is referred to and quoted in paragraphs 53-54, 60-63, 103, 149-159 and

239(b) of the Third Amended Complaint.

       10.    Attached hereto as Exhibit J is a true and correct copy of the edited transcript

published by Thomson Reuters Streetevents of Gogo’s second quarter 2017 earnings call, held

on August 7, 2017, which is referred to and quoted in paragraphs 110-112 and 192-197 of the

Third Amended Complaint.

       11.    Attached hereto as Exhibit K is a true and correct copy of the edited transcript

published by Thomson Reuters Streetevents of Gogo’s third quarter 2017 earnings call, held on

November 2, 2017, which is referred to and quoted in paragraphs 113 and 198-203 of the Third

Amended Complaint.

       12.    Attached hereto as Exhibit L is a true and correct copy of the slide deck that

accompanied Gogo’s oral presentation at the William Blair Growth Stock Conference, held on

June 14, 2017, which is referred to in paragraphs 13, 99, 109 and 182-187 of the Third Amended

Complaint.

       13.    Attached hereto as Exhibit M is a true and correct copy of the edited transcript

published by Thomson Reuters Streetevents of Gogo’s oral presentation at the UBS Global

Media and Communications Conference, held on December 6, 2017, which is referred to and

quoted in paragraphs 48, 208-213 and 238(c) of the Third Amended Complaint.



                                                3
